DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:	Claims 3, 8 through 10, 15 and 16, drawn to a process that includes fully coating a conductive track, classified in H05K 3/28.
Group II:	Claims 4 through 6, 18 and 19, drawn to a process that includes stamping or bending a conductive track arrangement, classified in H05K 2203/033.
Group III:	Claims 7 and 17, drawn to a process that includes arranging at least one contact connector, classified in H01R 43/205.
Group IV:  	Claim 11, drawn to an electric component carrier, classified in H05K 1/0287.
Group V:	Claim 12, drawn to a process that includes arranging a conductive track arrangement in a lock of an automobile, classified in B60R 16/0207.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I through V each lack unity of invention because even though the inventions of these groups require the technical features of:  
arranging a conductive track arrangement in an initial state;
arranging a base plate which supports the conductive track arrangement;
arranging one or more separation points in the conductive track arrangement in the initial state depending upon a mode of operation when the electronic component carrier is in an operational state;
partially coating the conductive track arrangement in the initial state with a casting compound; and 
arranging the separation points into a free region; 
these technical features are not special technical features as they do not make a contribution over the prior art in view of Publication DE 36 11 224 (hereinafter “DE’224”)1.  
DE’224 discloses a process that comprises:
arranging a conductive track arrangement (13) in an initial state (Fig. 1);
arranging a base plate (1) which supports the conductive track arrangement;
arranging separation points (15) in the conductive track arrangement in the initial state depending upon a mode of operation when the electronic component carrier is in an operational state;
partially coating the conductive track arrangement in the initial state with a casting compound (e.g. 16, in Fig. 3, ¶ [0018]); and 
arranging the separation points into a free region [left area of 1, in Fig. 1].
NOTE:  Claim 1 with be examine along with any of elected group.  Moreover, Claims 2, 13, 14 and 20 will additionally be examined along with the elected group, as there would be no burdensome search to examine Claims 2, 13, 14 and 20 along with any elected group.  If at some point during prosecution, Claim 1 is found to include allowable subject matter, full consideration will be given to rejoining all of the groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             










    
        
            
    

    
        1 The interpretation of DE’224 has been taken from a Machine Language translation, a copy of which is attached herein.